The original opinion, construing the bill on the demurrers thereto most strongly against the pleader, as has been the established rule throughout the judicial history of this State, responded to the bill so construed *Page 345 
by reversing the decree and remanding the cause. A lengthy suggestion of error has been filed, based chiefly upon asserted differentiating facts not contained in the bill, construed as aforesaid, and the court is requested to decide according to the said newly asserted facts, which, of course, we cannot do.
It is manifest, therefore, that upon the return of the record the bill will be amended, and thereupon a different case will be presented; wherefore, instead of the interlocutory appeal having operated to settle all the controlling principles of the case or to prevent delay, it will have settled nothing of any substantial value and will have caused delay, — instead of settling anything it has simply furnished a means for a preliminary piecemeal discussion with this court. These are the fruits in too many cases under our statute allowing interlocutory appeals.
Suggestion of error overruled.